Citation Nr: 1825055	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis prior to September 19, 2011.
 
2.  Entitlement to a rating in excess of 30 percent for residuals of a total right knee replacement beginning November 1, 2012.

3.  Entitlement to an initial rating in excess of 20 percent for left knee medial collateral ligament sprain prior to July 14, 2011.
 
4.  Entitlement to an initial rating in excess of 30 percent for residuals of a total left knee replacement beginning September 1, 2012.

5.  Entitlement to an increased rating in excess of 10 percent for actinic keratosis with squamous cell carcinoma of the face, arms and hands prior to February 20, 2009, and in excess of 30 percent thereafter. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1980, and from January 1982 to August 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of procedural background, in the January 2009 rating decision, the RO granted a 20 percent rating for left knee arthritis effective July 16, 2008, the date of the Veteran's claim for increase.  In the same rating decision, the RO granted service connection for right knee arthritis and assigned a 10 percent rating effective July 16, 2008, the date of the Veteran's claim for service connection.  The Veteran filed a timely notice of disagreement with the ratings assigned for his right and left knee disabilities.

In a June 2013 rating decision, the RO granted a temporary total 100 percent rating for a right total knee replacement from September 19, 2011 to October 31, 2012.  Beginning November 1, 2012, the RO assigned a 30 percent rating for residuals of the right knee disability, status post total knee replacement.  

In a June 2017 rating decision, the RO granted a temporary total 100 percent rating for a left total knee replacement from July 14, 2011 to August 31, 2012.  Beginning September 1, 2012, the RO assigned a 30 percent rating for residuals of the left knee disability, status post total knee replacement.  Accordingly, the Board has re-characterized the issues as reflected on the title page.  

Further, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  The evidence of record indicates that the Veteran's service-connected disabilities impact his ability to work.  Thus, the issue of entitlement to a TDIU has been raised in connection with his increased rating claims currently on appeal.

Additionally, the Board notes that the issue involving an earlier effective date for a temporary total rating for the right wrist disability is part of a different appeal stream that is currently being developed at the RO at the post-notice of disagreement stage and the RO has not yet issued a statement of the case regarding this claim.  See November 2016 Notice of Disagreement.  The Board acknowledges that ordinarily this claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  See December 2016 DRO Process Explanation Letter.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  As such, the Board need not direct the RO in a remand to address this claim at this time.


FINDINGS OF FACT

1.  For the rating period prior to September 19, 2011, the Veteran's right knee disability has been manifested by normal extension, with flexion, at worst, to 80 degrees, without lateral instability or recurrent subluxation.

2.  For the rating period beginning November 1, 2012, The Veteran's right knee disability, post-knee replacement, is manifested by intermediate degrees of residual weakness, pain, but with no limitation of extension.
3.  For the rating period prior to July 14, 2011, the Veteran's left medial collateral ligament sprain did not more nearly approximate "severe" lateral instability.

4.  For the rating period prior to July 14, 2011, the Veteran had arthritis of the left knee that was confirmed by radiological findings; his flexion of the left knee was limited to no worse than 80 degrees, with full extension.

5.  For the rating period prior to July 14, 2011, the medical evidence showed a dislocated semilunar cartilage in the left knee with frequent episodes of locking, pain, and effusion into the joint.

6.  For the rating period beginning September 1, 2012, The Veteran's left knee disability, post-knee replacement, is manifested by intermediate degrees of residual weakness, pain, but with no limitation of extension.

7.  The Veteran's squamous cell carcinoma scars are asymptomatic; the Veteran's actinic keratosis has not required the use of systemic therapy throughout the entire rating period on appeal.  

8.  Prior to February 20, 2009, the evidence does not show that the Veteran's kin disability involved 20 to 40 percent of the entire body or of exposed areas affected.  

9.  For the rating period beginning February 20, 2009, the evidence does not show that the Veteran's skin disability involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected.

10.  Prior to February 20, 2009, the evidence does not show that the Veteran's actinic keratosis involved 20 to 40 percent of the entire body or of exposed areas affected.  

11.  For the rating period beginning February 20, 2009, the evidence does not show that the Veteran's actinic keratosis disability involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  

12.  Beginning, January 1, 2009, the Veteran's service-connected disabilities rendered him unable to obtain or maintain employment.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 19, 2011, the criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

2.  For the rating period beginning November 1, 2012, the criteria for a rating in excess of 30 percent rating for arthritis of the right knee disability, status-post total knee replacement, have not been met.  38 U.S.C.§ 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

3.  For the rating period prior to July 14, 2011, the criteria for a rating in excess of 20 percent for a left knee medial collateral ligament sprain have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

4.  For the rating period prior to July 14, 2011, the criteria for a separate rating of 10 percent for left knee arthritis with painful limitation of motion have been met. 
38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

5.  For the rating period prior to July 14, 2011, the criteria for a separate 20 percent disability rating for a meniscal tear in the left knee have been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

6.  For the rating period beginning September 1, 2012, the criteria for a rating in excess of 30 percent rating for arthritis of the left knee disability, status-post total knee replacement, have not been met.  38 U.S.C.§ 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

7.  For the rating period prior to February 20, 2009, the criteria for a rating in excess of 10 percent for actinic keratosis with squamous cell carcinoma of the face, arms and hands have not been met.  38 U.S.C.§ 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

8.  For the rating period beginning February 20, 2009, the criteria for a rating in excess of 30 percent for actinic keratosis with squamous cell carcinoma of the face, arms and hands have not been met.  38 U.S.C.§ 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

9.  Beginning January 1, 2009, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C. § 1155 (2017); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged an initial disability rating assigned to the service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Rating Analysis for Left and Right Knee Disabilities

Factual Background

VA treatment records include a September 2008 X-ray report in connection with the Veteran's complaints of bilateral knee pain.  Imaging results showed osteoarthritis and small bilateral knee effusion.  

In a September 2008 VA examination report, the Veteran was seen for left knee pain.  At that time, he reported constant knee pain with stiffness, swelling, increased warmth, and redness.  He reported having a sensation of giving away and popping in the knee.  Flare-ups were noted to last a couple of weeks with pain increasing to a 10 (most severe pain).  The Veteran also reported right knee swelling, tenderness, popping, and locking.  Upon physical examination, there was no obvious swelling, erythema, or effusion noted in either knee.  The anterior drawer sign was negative on both sides.  There was tenderness to the varus and valgus strain on both knees. 
Range of motion testing showed bilateral flexion to 150 degrees, extension to 0 degrees actively and passively.  There was crepitation on both sides with active and passive range of motion.  Stiffness with full range of motion in both knees was also noted.  

Private treatment records from September 2008 also show complaints of bilateral knee pain.  During the evaluations, the Veteran reported symptoms of popping, clicking, locking, and shifting in the knees.  The Veteran was prescribed bilateral knee braces and was diagnosed with bilateral patellofemoral syndrome and a left medial collateral ligament sprain.  

VA treatment records include an October 2008 MRI of the left knee.  Results of the MRI showed tricompartmental osteoarthritis, a complex tear involving the posterior horn of the medial meniscus, large joint effusion, medial collateral ligament bursitis, and chronic sprain of the medial collateral ligament.

The Veteran was afforded a VA knee examination in February 2010.  During the evaluation, the Veteran reported a history of left knee pain with stiffness and instability.  He indicated that he had fallen due to this left knee giving out.  The Veteran also reported that his left knee was constantly swollen.  The examiner noted that the Veteran was able to stand for 15-30 minutes and could only walk for less than 1/4 mile.  Upon examination, there was crepitus, edema, and tenderness.  Range of motion testing on both knees showed flexion limited to 80 degrees and extension as to 0 degrees.  There was no objective evidence of pain or additional loss of motion following repetitive use testing.  There was no ankylosis of either knee.  In sum, the examiner stated that the physical examination was negative for instability of the left knee.  However, an MRI conducted in 2008 showed osteoarthritis with meniscal tear.  The examiner opined that the severity of the Veteran's left knee condition was moderate.

In April 2013, the Veteran was afforded another VA knee examination.  The examiner indicated that the Veteran had arthritis in both knees and that he had undergone bilateral knee replacements (left knee in July 2011) and (right knee in September 2011).  During the evaluation, the Veteran stated that he had occasional
swelling and tightness in the knees.  Flare-ups were noted to occur, which include difficulty squatting and kneeling.  Upon range of motion testing of both knees, flexion was limited to 85 degrees with no objective evidence of pain.  Extension was normal to 0 degrees.  Repetitive use testing did not additionally limit motion.  Medial-lateral instability was normal bilaterally.  The examiner noted that the Veteran did not have a meniscal condition.  As for residuals associated with the Veteran's bilateral knee replacements, the examiner noted intermediate degrees of residual weakness pain or limitation of motion.  

The Veteran underwent another VA knee examination in January 2014.  During the evaluation, it was noted that the Veteran stepped on a piece of pipe, fracture his left ankle, and sprained his left knee.  Upon range of motion testing, right knee flexion was limited to 120 degrees with no objective evidence of pain, extension was to 0 degrees.  On the left, flexion was limited to 90 degrees with pain at 60 degrees.  Extension in the left knee was to 0 degrees.  Repetitive use testing did not additionally limit motion in either knee.  Medial-lateral instability was normal bilaterally.  The examiner noted that the Veteran did not have a meniscal condition.  As for residuals associated with the Veteran's bilateral knee replacements, the examiner noted that the Veteran had no residuals associated with the right knee.  Left knee residuals were noted to include intermediate degrees of residual weakness pain or limitation of motion.  

During a July 2015 VA knee examination, the Veteran reported bilateral knee pain and stiffness with prolonged standing, walking, stair climbing, kneeling and squatting.  Range of motion testing on the right knee showed flexion limited to 90 degrees and extension to 0 degrees.  On the left, flexion was limited to 80 degrees and extension was to 0 degrees.  There was pain on weight bearing bilaterally.  There was no additional functional loss or range of motion after three repetitions.  Ankylosis was absent in either knee.  The examiner also noted that the Veteran did not have a history of lateral instability or recucurrent subluxation in either knee.  There was also no history of recurrent effusion.  The examiner further indicated that the Veteran had a left meniscus tear with residual pain, stiffness and swelling.  As for residuals associated with the Veteran's bilateral knee replacements, the examiner noted that the Veteran had pain and stiffness in both knees.  

The Veteran most recently underwent a bilateral knee VA examination in August 2017.  At that time, the Veteran stated that his knees improved after his surgeries.  He reported some continued pain and clicking in his knees with prolonged walking and bending.  No specific flare-ups were reported.  Range of motion testing on the right knee showed flexion limited to 50 degrees and extension to 0 degrees.  On the left, flexion was limited to 45 degrees and extension was to 0 degrees.  There was no pain on weight bearing bilaterally.  There was no additional functional loss or range of motion after three repetitions.  Ankylosis was absent in either knee.  The examiner also noted that the Veteran did not have a history of lateral instability or recucurrent subluxation in either knee.  As for residuals associated with the Veteran's bilateral knee replacements, the examiner noted that the Veteran had intermediate degrees of residual weakness pain or limitation of motion bilaterally.  

Right Knee Prior to September 19, 2011 

Prior to the right knee replacement surgery, the Veteran's right knee disability was rated as 10 percent disabling under Diagnostic Code 5003-5010 for arthritis.   

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation. A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension. Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2017). 

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The VA General Counsel has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

At issue here is whether a disability rating in excess of 10 percent is warranted for the right knee disability prior o September 19, 2011.  The current 10 percent evaluation is consistent with painful motion due to arthritis.  38 C.F.R. § 4.59.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of extension, subluxation, or instability. 

The Board finds that a disability rating in excess of 10 percent is not warranted. Under the criteria of Diagnostic Code 5260, the Veteran never demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria.  Throughout the appeal period prior to September 19, 2011, the Veteran maintained flexion to, at worst, 80 degrees and, while the Veteran complained of pain and other symptoms, they did not affect his functional ability to flex the right knee in excess of 30 degrees.  The VA examinations in September 2008 and February 2010 revealed that, following repetitive movement, the Veteran maintained flexion in excess of 30 degrees in the right knee.  The Veteran has reported that he experienced flare-ups that he described as limiting his ability to walk distances and bend.  However, he has not asserted, and there is no other evidence to suggest, that these flare-ups caused flexion to be functionally limited to 30 degrees or less in the right knee.  As such, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

Furthermore, for the rating period prior to September 19, 2011, there is no evidence of right knee ankylosis, impairment of the cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  With regard to other impairment of the right knee, the VA examinations in September 2008 and February 2010 discussed above indicated no presence of subluxation or instability of the right knee.  The Veteran reported giving way and instability; however, on examination, instability of the right knee was not demonstrated.  As such, the Board concludes that the preponderance of the evidence is against a finding that the right knee is manifested by recurrent subluxation or lateral instability, and a higher evaluation other than the one already assigned is not warranted.  In sum, the Board finds that the medical evidence prepared by a skilled professional is more probative and credible than the contradicted lay evidence.  Similarly, there is no evidence of limitation of extension.

For these reasons, the Board finds that a rating in excess of 10 percent of the Veteran's right knee disability are not warranted for the initial rating period prior to September 19, 2011.

Right Knee Beginning November 1, 2012

The Veteran underwent a total right knee replacement on September 19, 2011.  The Veteran has already been awarded a temporary total (100 percent) rating for the period from September 19, 2011 to October 31, 2012.  Beginning November 1, 2012, the Veteran ahs been assigned a 30 percent rating under Diagnostic Code 5055, for knee replacement.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).

Upon review of all evidence of record, the Board finds that the evidence weighs against the assignment of a rating in excess of 30 percent for the Veteran's right knee disability under Diagnostic Code 5055 for the rating period beginning November 1, 2012.  As noted above, the Veteran's right knee extension was normal (to 0 degrees) throughout the entire rating period on appeal.  There have been indications of pain during motion; however, there are no clinical findings or further limitation of motion due to pain or weakness.  There has been no finding, at any time, of any limitation of extension, including due to pain or following repetitive motion, which would warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Further, there has been no indication of any ankylosis of the right knee at any time and no indication of any malunion or nonunion of the tibia and fibula. 

As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not result in a higher rating than his currently assigned 30 percent rating.  Additionally, muscle strength in the right knee was considered normal (5/5) during both the April 2013, January 2014, July 2015, and August 2017 VA examinations.  For the reasons discussed above, the Board finds that the evidence does not reflect chronic residuals consisting of severe painful motion or weakness in the right knee. 

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the right knee disability for the rating period beginning November 1, 2012.  In deciding this claim, the Board considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the observable symptoms of his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent he believes that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain.  Further, although the April 2013, January 2014, July 2015, and August 2017 VA examiners found that joint function was additionally limited by pain following repetitive-use testing, the limitation in extension was noted to be 0 degrees; thus no additional loss was demonstrated.  Thus, without clinical medical evidence indicating additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the right knee to such an extent as to warrant assignment of a higher rating.  Again, pain is already contemplated in the current 30 percent rating.  For these reasons, a rating in excess of 30 percent for arthritis of the right knee disability, status-post total knee replacement, is not warranted for the appeal period beginning November 1, 2012.

Left Knee Prior to July 14, 2011 

Prior to the left knee replacement surgery, the Veteran's left knee disability was rated as 20 percent disabling under Diagnostic Code 5257 for moderate lateral instability associated with the Veteran's ligament strain.  The relevant diagnostic codes associated with the knee have been discussed in the previous section and will not be repeated herein.  

Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent for instability of the left knee is not warranted.  Prior to July 14, 2011, the Veteran was found to have a left medial collateral ligament sprain on the left knee; however, physical examinations in September 2008 and February 2010, did not show objective findings of instability.   For these reasons, the Board finds that a rating in excess of 20 percent has not been more nearly approximated for instability of the left knee prior to July 14, 2011. 

Nonetheless, the Board finds that a separate 10 percent rating is warranted for the period prior to July 14, 2011 for left knee arthritis with painful motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  As noted above, Diagnostic Codes 5003 and 5010 provide that, for arthritis of a major joint that causes limitation of motion that is noncompensable under relevant rating criteria, a 10 percent rating is warranted for degenerative arthritis established by X-ray findings.  

In this case, prior to July 14, 2011, the Veteran was shown (through imaging results) to have arthritis in the left knee.  It was also noted that the Veteran displayed limitation of flexion of the left knee to 150 and 80 degrees, although extension of the left knee was normal.  See September 2008 and February 2010 VA examination reports.  In light of the fact that the Veteran has a diagnosis of left knee arthritis, with limitation of flexion to a noncompensable degree under the relevant Diagnostic Code, the Board finds that a 10 percent rating is warranted for arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 for the appeal period prior to July 14, 2011.

That notwithstanding, the Veteran's limitation of motion in the left knee has not demonstrated limitation of flexion or extension to warrant higher separate ratings in excess of 10 percent.  During the September 2008 VA examination, flexion of the left knee was limited to 150 degrees and extension was normal (both actively and passively).  During the February 2010 VA examination, the Veteran's left knee flexion was limited to 80 degrees and extension of the left knee was normal.  Accordingly, the Board finds that a higher separate rating under Diagnostic Codes 5260 and 5261 is not warranted.  

The Board has also considered whether a higher ratings are warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations discussed above, the Veteran reported increased left knee pain with prolonged sitting, standing, walking, stair climbing, bending, and kneeling.  It was also noted that the Veteran regularly wore a brace.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran had normal extension of the left knee and, at worst, flexion limited to 80 degrees following repetitive use testing.

Next, the Board finds that a separate 20 percent rating is warranted for the period prior to July 14, 2011 for a torn meniscus in the left knee.  As reflected in the October 2008 MRI of the left knee, the Veteran was found to have a complex tear involving the posterior horn of the medial meniscus and "large joint effusion."  In the September 2008 VA examination report, the Veteran also complained of giving away, popping, and locking in the left knee.  Private treatment records from September 2008 also show complaints of bilateral knee pain and the Veteran reported symptoms of popping, clicking, locking, and shifting in the knees.  

For these reasons, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5258 for the appeal period prior to July 14, 2011 as there was medical evidence of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of ankylosis of the left knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint, which is not relevant for the period prior to July 14, 2011.  The Board has also considered whether a higher rating is warranted under Diagnostic Code 5262; however, the Veteran has not been shown to have impairment of the tibia and fibula.  Accordingly, these diagnostic codes are not for application. 

Left Knee Beginning September 1, 2012

The Veteran underwent a total left knee replacement on July 14, 2011.  The Veteran has already been awarded a temporary total (100 percent) rating for the period from July 14, 2011 to August 31, 2012.  Beginning September 1, 2012, the Veteran ahs been assigned a 30 percent rating under Diagnostic Code 5055, for his left knee replacement.  38 C.F.R. § 4.71a.  

As noted in the previous section, under Diagnostic Code 5055, following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).

Upon review of all evidence of record, the Board finds that the evidence weighs against the assignment of a rating in excess of 30 percent for the Veteran's left knee disability under Diagnostic Code 5055 for the rating period beginning September 1, 2012.  As noted above, the Veteran's left knee extension was normal (to 0 degrees) throughout the entire rating period on appeal.  There have been indications of pain during motion; however, there are no clinical findings or further limitation of motion due to pain or weakness.  There has been no finding, at any time, of any limitation of extension, including due to pain or following repetitive motion, which would warrant a rating in excess of 30 percent under Diagnostic Code 5261.  Further, there has been no indication of any ankylosis of the left knee at any time and no indication of any malunion or nonunion of the tibia and fibula. 

As such, rating by analogy to Diagnostic Codes 5256, 5261, or 5262 would not result in a higher rating than his currently assigned 30 percent rating.  Additionally, muscle strength in the left knee was considered normal (5/5) or only slightly reduced (4/5) during the April 2013, January 2014, July 2015, and August 2017 VA examinations.  For the reasons discussed above, the Board finds that the evidence does not reflect chronic residuals consisting of severe painful motion or weakness in the left knee. 

Accordingly, the Board finds that a rating in excess of 30 percent is not warranted for the left knee disability for the rating period beginning September 1, 2012.  In deciding this claim, the Board considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the observable symptoms of his left knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, to the extent he believes that his pain, weakness, or instability are more severe than shown in the examinations, his statements must be weighed against the other evidence of record.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 
In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As stated above, the rating criteria for total knee replacements specifically contemplate pain.  Further, the VA examiners found that, following repetitive-use testing, the limitation in extension was noted to be 0 degrees; thus no additional loss was demonstrated.  Thus, without clinical medical evidence indicating additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left knee to such an extent as to warrant assignment of a higher rating.  Again, pain is already contemplated in the current 30 percent rating.  For these reasons, a rating in excess of 30 percent for arthritis of the left knee disability, status-post total knee replacement, is not warranted for the appeal period beginning September 1, 2012.

Laws and Analysis for Skin Disability

The Veteran essentially maintains that his skin disability, diagnosed actinic keratosis with squamous cell carcinoma of the face, arms and hands is more severe that what is contemplated by the 10 percent rating assigned for the period prior to February 20, 2009, and in excess of 30 percent thereafter. 

The evidence includes VA treatment records where the Veteran was seen in April 2008 for a 1.1 cm hyperkeratotic macule on the left index finger.  The Veteran also had a 1.0 cm tender scaling macule on the left dorsal hand and 1.1 scaling hemorrhage macule on the left radial wrist.   The macules on the left hand and wrist were biopsied and the keratosis was destroyed with liquid nitrogen.  The Veteran underwent a course of Efudex for 4 weeks.  The biopsy showed squamous cell carcinoma on the left dorsal hand and the others were hypertrophic actinic keratosis.

During a September 2008 VA examination, the Veteran was noted to have had skin cancer diagnosed in 1991.  The Veteran also had actinic keratosis lesions, which were removed from the face arms and hands several times between 1991 and 2008.  The Veteran was noted to have scars from cryotherapy with nitrogen on the lesions.  He did not have any facial symptoms, but had multiple scars on his hands. 
The Veteran noted that he used Efudex cream for his symptoms.  Upon physical examination, the Veteran was noted to have some redness on his cheek underneath the eyes; however there were no lesions around the face.  The examiner noted multiple hypopigmented spots on his forearms and hands after cryotherapy with nitrogen.  The Veteran also had multiple lesions of actinic keratosis which were hyperemic maculopapular lesions on both forearms and hands. 

In a February 2010 VA skin examination, the examiner noted that the Veteran had actinic keratosis and squamous cell carcinoma resulting in lesions on the arms, hands, and face.  Treatment was noted to include surgical removal of the lesions, but no use of corticosteroid or an immunosuppressive drug was required.  Upon physical examination, the examiner  noted that the Veteran had multiple scars on left and right posterior forearms and hands.  There was also a small, faded circular scar on right forehead.  Scars were estimated to be at least 12 square cm, but less than 72 square cm of body surface area (or approximately 9% body surface area).

The Veteran was afforded another VA skin examinations in April 2013 and July 2015.  The examiners noted that the Veteran had been treated with topical medications for 6 weeks or more in the past 12 months.  During the evaluation, the Veteran also stated that he applied Efudex all over his face about 4 times a year, with the last course in March 2013.  He also applied Imioquod to the hands and arms twice a year for about 50 days, with the last course ending in February 2013.  Upon examination, the examiners indicated that the Veteran's skin condition did not cause scarring of the head, face, or neck.  It was also noted that the Veteran did not have any visible skin condition at the time of examination. 

Most recently, the Veteran was afforded a VA skin examination in June 2017.  At that time, the examiner stated that the Veteran's actinic keratosis was estimated to affect 5 percent but less than 20 percent of the total body area and 5 percent but less than 20 percent of the exposed area.  Regarding squamous cell carcinoma, there was 0 percent of the total body area and exposed area.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent prior to February 20, 2009, and in excess of 30 percent thereafter is not warranted. 

Initially, the Board notes that, although the Veteran has been found to have scars of the face, arms, and hands associated with removal of his skin cancer, none of the scars have been found to be symptomatic.  Instead, the Veteran's compensable ratings have been assigned due to symptoms associated with his actinic keratosis, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  

Under Diagnostic Code 7806, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Code 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

Notably, the Veteran was assigned a 10 percent rating prior to February 20, 2009 due to his actinic keratosis involving at least 5 percent but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed
areas affected.  The Veteran's rating was increased to 30 percent in a February 2010 rating decision because the RO found that the Veteran had been prescribed Efudex cream since February 20, 2009 and that he continued to use this medication.  

A review of the medical evidence, in addition to the examination reports discussed above, shows that the Veteran has been prescribed Efudex since 1991.  Specifically, in a May 2009 VA dermatology progress note, the Veteran was noted to have actinic keratosis.  During the evaluation, it was indicated that the Veteran most recently used Efudex for 4 weeks on his arms and 2 weeks on his face.  The Veteran specifically stated that he used Efudex approximately twice a year since "1991."

Notably, however, Efudex and Imiquod (the Veteran's prescribed medications) have been noted by VA examiners to be topical corticosteroids.  In Johnson v. McDonald, the Court held that topical corticosteroids constitute systemic therapy under Diagnostic Code 7806, which pertains to dermatitis or eczema, based on the plain language of the rating criteria, irrespective of whether topical corticosteroids are in fact considered to be systemic therapy from a medical standpoint.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  In reversing this decision, the Federal Circuit agreed with the VA that the Court erred when it "read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility did not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson v. Shulkin, 862 F.3d 1351 (2017).

Here, although the Veteran has been found to use corticosteroids since 1991, his treatment has been limited to topical corticosteroid creams applied to his face and arms.  The Board finds that this does not more nearly approximate systemic therapy pertaining to or affecting the body as a whole.  

For these reasons, the Board finds that the Veteran's skin disability has not required
the use of systemic therapy throughout the entire rating period on appeal.  Further, prior to February 20, 2009, the evidence does not show that the Veteran's skin disability involved 20 to 40 percent of the entire body or of exposed areas affected.  As for the rating period beginning February 20, 2009 the evidence also does not show that the Veteran's skin disability involved more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Accordingly, higher ratings are not warranted. 


Laws and Analysis for a TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16 (a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment. Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence indicates that the Veteran stopped working in December 2008.  See March 2009 VA Form 21-8940.  He indicated that he had 2 years of college education and worked as a heating and air conditioning installer.  He also worked as a runner for Harry & David.  The Veteran maintains that he is unable to work due to his orthopedic disabilities.  

Beginning on January 1, 2009 (the month following the Veteran's last date of employment), excluding periods of temporary total ratings, and in consideration of the Board's decision herein, the Veteran's compensable service-connected disabilities included: actinic keratosis, rated as 10 percent disabling; left knee instability, rated as 20 percent disabling; a 20 percent disability rating for a meniscal tear in the left knee; a10 percent rating for arthritis of the left knee; right knee arthritis, rated as 10 percent disabling; right shoulder disability, rated as 10 percent disabling; lumbar spine degenerative disc disease, rated as 10 percent disabling; right hip disability, rated as 10 percent disabling; and left ankle disability, rated as 10 percent disabling.  His combined disability evaluation was 70 percent as of January 1, 2009 (the month following his last date of employment).  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16 (a).

The Board finds that the evidence is at least in equipoise as to whether, beginning, January 1, 2009, the Veteran's service-connected disabilities rendered him unable to obtain or maintain employment.

During an October 2009 VA general medical examination, the Veteran stated that he was unemployed because he could no linger climb ladders, kneel, or climb steps with equipment and tools.  The examiner stated that the Veteran was no longer able to tolerate physical labor jobs that involved activities such as climbing, lifting, bending, twisting, kneeling, or carrying equipment.  These activities were noted to cause significant pain in his joints (particularly his right shoulder, right hip, both knees, left ankle, and low back).  The examiner did note, however, that the Veteran was able to perform sedentary activities such as reading, using the telephone, or computer.  He was also able to drive; however, he was likely to have difficulty tolerating significant work-related travel.

Subsequent VA examinations similarly indicated that the Veteran's service-connected knee disabilities would impact his ability to work due to limitations with prolonged standing, crawling, kneeling, and squatting.  See e. g., July 2015 and August 2017 VA examination reports. 

The Veteran's skin condition was also fond to impact his ability to work in that the Veteran was required to wear sun screen, hats, and long sleeves when exposed to the sun.  See June 2017 VA examination. 

Moreover, the Veteran's service-connected wrist disability (first awarded service connection in July 2013) has also been found to impact the Veteran's ability to work.  In this regard, a July 2015 VA wrist examination indicated that the Veteran's wrist disability impacted his ability to work in that the Veteran had bilateral wrist pain with any motion, which had increased over the past 2 years. 

Upon review of the record, the Board finds that, although the Veteran's education consists of two years of college education, he indicated in his VA Form 21-8940 that almost all of his training that he received while in the Air Force was for heating, air conditioning, and ventilation.  His work experience outside of service included delivery service, working in wholesale, and heating and cooling, which requires lifting and long periods spent on his feet and knees.  He has not been shown to have the education or job experience consistent with a more sedentary line of work.

Resolving reasonable doubt in the Veteran's favor, and based on the level of education and the Veteran's work experience, as well as the an October 2009 VA examiner's opinion that the Veteran was no longer able to tolerate physical labor jobs due to significant pain in his joints (particularly his right shoulder, right hip, both knees, left ankle, and low back), the Board finds that entitlement to TDIU has been shown as of January 1, 2009.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the initial rating period prior to September 19, 2011, an initial rating in excess of 10 percent for right knee arthritis is denied.

For the rating period beginning November 1, 2012, a rating in excess of 30 percent rating for arthritis of the right knee disability, status-post total knee replacement, is denied.

For the rating period prior to July 14, 2011, a rating in excess of 20 percent for a left knee medial collateral ligament sprain is denied.  

For the rating period prior to July 14, 2011, a separate 10 percent rating for arthritis of the left knee with pain and limitation of motion is granted. 

For the rating period prior to July 14, 2011, a separate 20 percent disability rating for a meniscal tear in the left knee is granted.

For the rating period beginning September 1, 2012, a rating in excess of 30 percent rating for arthritis of the left knee disability, status-post total knee replacement, is denied.

An increased rating in excess of 10 percent for actinic keratosis with squamous cell carcinoma of the face, arms and hands prior to February 20, 2009, and in excess of 30 percent thereafter is denied. 

A TDIU is granted beginning January 1, 2009.




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


